

113 S1967 IS: Inventoried Roadless Area Management Act
U.S. Senate
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1967IN THE SENATE OF THE UNITED STATESJanuary 28, 2014Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the management of certain inventoried roadless areas, and for other purposes.1.Short titleThis Act may be cited as the
		  Inventoried Roadless Area Management Act.2.Management of inventoried roadless areas(a)FindingCongress finds that, for purposes of the second roadless area review and evaluation program (RARE II) and the land and resource management plan revision process under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604), the National Forest System land described in subsection (c) has been adequately studied for wilderness designation and should not be recommended as potential additions to the National Wilderness Preservation System.(b)ReleaseThe National Forest System land described in subsection (c)—(1)is no longer subject to the land use restrictions of the Roadless Area Conservation Rule established under part 294 of title 36, Code of Federal Regulations (or successor regulations); and(2)shall not be managed to preserve roadless or wilderness characteristics.(c)Description of landThe National Forest System land referred to in subsections (a) and (b) is each of the inventoried roadless areas within the National Forest System in the State of Wyoming, as set forth in the maps contained in the Forest Service Roadless Area Conservation, Final Environmental Impact Statement, Volume 2, dated November 2000.